Per Curiam.

Had the defendant come into possession of the premises peaceably, a question would have then been presented whether t he lessors of the plaintiff, who relied upon a mere possessory title, were not bound to show a possession for 20 years; and .this was, probably, the point of view in which the judge, at the circuit, considered the question raised. Hut, according to the statement of the case, the cause does not turn on that point. The defendant must be considered as a trespasser. One of the lessors of the plaintiff had been in the peaceable possession of the premises for near- 3 years, when the defendant entered upon him, without any claim, or colour of right, or title, from any pérson whatever. This was a tortious entry, and' it never can be permitted, that a party should derive a right from his own unlawful act. The nonsuit must therefore be set aside, and a new trial awarded, with costs to abide the event of the suit.
New trial granted.